Name: Commission Regulation (EEC) No 1610/83 of 16 June 1983 suspending the application in the sugar sector of certain provisions of Regulation (EEC) No 2730/79 for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/36 Official Journal of the European Communities 17. 6 . 83 COMMISSION REGULATION (EEC) No 1610/83 of 16 June 1983 suspending the application in the sugar sector of certain provisions of Regulation (EEC) No 2730/79 for the 1983/84 marketing year involved are included by the operators in the refunds for which they bid in the tenders which are opened for determining such refunds ; whereas, as a result, any increase of this kind in the refunds increases by the same amount the cost of disposing of sugar surpluses and thus increases the charges on the producers who bear the whole burden thereof ; whereas, having regard to the foregoing, it appears appropriate to suspend for a limited period the application of the provisions in question of Regulation (EEC) No 2730/79 to the sugar sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 19 (7) and the second subparagraph of Article 39 thereof, Whereas, because certain exports can give rise to abuse particularly when the amount of an export refund is greater than the import duties, Article 10 of Commis ­ sion Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricul ­ tural products (3), as last amended by Regulation (EEC) No 519/83 (4), provides that in such a case the payment of the restitution shall be conditional not only on the product having left the geographical terri ­ tory of the Community but also on its having been imported into a non-member country ; Whereas the Community has a substantial surplus in the sugar sector ; whereas the prices structure, and in particular the relationship between the intervention and the threshold prices, ensures a priority of supply of Community-produced sugar to each region of the Community ; whereas these facts and the structure of the Community's sugar markets have meant that, apart from imports of sugar under special conditions such as, for example, preferential imports, no significant quantities of world market sugar have ever been imported since the entry into force of the common organization of the sugar markets in July 1968 ; whereas, therefore, it is not strictly necessary to apply the aforesaid provisions of Regulation (EEC) No 2730/79 to the sugar sector ; Whereas sugar exports are for the most part effected in small lots ; whereas the furnishing of proof of import into a third country represents a heavy obligation in the case of such exports and the financial costs Article 1 The application of Article 10 ( 1 ) of Regulation (EEC) No 2730/79 is hereby suspended in the cases referred to in (b) of that paragraph in respect of exports during the 1983/84 marketing year of the products referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 . Article 2 With a view to a revision , if necessary, of Article 1 , and without prejudice to Article 5 ( 1 ) (a) of Commission Regulation (EEC) No 787/83 (*), the Member States shall inform the Commission, by 4 p.m . on the day on which the application is made, of every application for an import licence for a quantity exceeding 50 tonnes of the products referred to in Article 1 other than applications for the licence referred to in Article 6 of Commission Regulation (EEC) No 2630/81 (6). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4 . 0 OJ No L 74, 3 8 . 3 . 1982, p. 1 . ( 3) OJ No L 317, 12 . 12 . 1979, p. 1 . (&lt;) OJ No L 58 , 5 . 3 . 1983 , p. 5 . 0 OJ No L 88 , 6 . 4 . 1983, p. 6 . (6) OJ No L 258 , 11 . 9 . 1981 , p. 16 . No L 159/3717 . 6 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1983 . For the Commission Poul DALSAGER Member of the Commission